Exhibit 99.1 LANTRONIX REPORTS RESULTS FOR THE FIRST FISCAL QUARTER ENDED SEPTEMBER 30, IRVINE, Calif., November 5, 2009 Lantronix, Inc. (NASDAQ: LTRX), a leading provider of secure, remote device networking and data center management technologies, today announced financial results for the first fiscal quarter ended September 30, Financial Highlights · Reported a GAAP net loss of $499,000 for the first fiscal quarter of 2010; · Reported non-GAAP income of $411,000 for the first fiscal quarter of 2010; and · Reported the fifth consecutive quarter of non-GAAP net income. This also marks the seventh quarter of non-GAAP net income out of the last eight quarters. Non-Financial Highlights · Announced XPort® Pro™, the newest addition to its popular XPort® family of embedded Ethernet networking and compute modules, used in millions of devices worldwide. XPort Pro provides customers with a powerful engine for deploying advanced applications at the network edge, all in an integrated, thumb-sized package.In addition to having the identical form factor as the original XPort, the XPort Pro’s leading-edge architecture, 32-bit processing power and ample memory allow resource-intensive applications to be deployed on a single platform; and · Announced SpiderDuo a palm-sized device that provides secure, real-time control of remote computers and equipment. Advanced features such as local port, power cycling, IPv6, and VIP access provide a superior, unmatched remote control experience. “While we are disappointed in our revenue performance, which was impacted by the current economy, we were non-GAAP profitable for the fifth quarter in a row.” said Jerry Chase President and CEO. “On the product front, we introduced to the market a number of exciting, customer-driven products including SpiderDuo and XPort Pro, the world’s smallest Linux computer. Customer reaction to our new XPort Pro has been markedly strong and positive, and more new products, like ManageLinx 2.0, are on the way.” Financial Results for the First Fiscal Quarter ended September 30, 2009 Net revenue was $11.0 million for the first fiscal quarter of 2010, a decrease of $3.3 million or 23%, compared to $14.2 million for the first fiscal quarter of 2009.Device networking net revenue was $10.7 million for the first fiscal quarter of 2010, a decrease of $2.8 million or 21%, compared to $13.5 million for the first fiscal quarter of 2009.Device networking enablement net revenue was $8.7 million for the first fiscal quarter of 2010, a decrease of $2.8 million or 24%, compared to $11.6 million for the first fiscal quarter of 2009.Device networking management net revenue remained consistent at $2.0 million for the first fiscal quarter of 2010 and Gross profit margin was 52.2% for the first fiscal quarter of 2010, compared to 52.9% for the first fiscal quarter of 2009. The decrease in gross profit margin percent was primarily attributable to product mix during the quarter. GAAP operating expenses were $6.1 million for the first fiscal quarter of 2010, a decrease of $1.2 million or 16%, compared to $7.3 million for the first fiscal quarter of 2009.Selling, general and administrative expense was $4.6 million for the first fiscal quarter of 2010, a decrease of $588,000 or 11%, compared to $5.2 million for the first fiscal quarter of 2009. Research and development expense was consistent at $1.5 million for the first fiscal quarter of 2010 and 2009. Non-GAAP operating expenses were $5.4 million for the first fiscal quarter of 2010, a decrease of $880,000 or 14%, compared to $6.3 million for the first fiscal quarter of 2009. GAAP net loss was $499,000, or ($0.01) per share, for the first fiscal quarter of 2010, compared to GAAP net income of $184,000, or $0.00 per share, for the first fiscal quarter of 2009. Non-GAAP net income was $411,000, or $0.01 per share, for the first fiscal quarter of 2010, compared to non-GAAP net income of $1.3 million, or $0.02 per share, for the first fiscal quarter of 2009. Page 2 of6 Balance Sheet Highlights Cash and cash equivalents were $9.1 million as of September 30, 2009 and June 30, Total receivables, which include accounts receivable, net, and contract manufacturers’ receivable, were $2.3 million as of September 30, 2009, a decrease of $158,000, compared to $2.5 million as of June 30, 2009. Inventories, net, were $6.1 million as of September 30, 2009, a decrease of $376,000, compared to $6.5 million as of June 30, 2009. Accounts payable were $5.8 million as of September 30, 2009, an increase of $171,000, compared to $5.6 million as of June 30, 2009. Working capital was $7.1 million as of September 30, 2009, a decrease of $285,000, compared to $7.4 million as of June 30, 2009. Discussion of Non-GAAP Financial Measures Lantronix believes that the presentation of non-GAAP financial information provides important supplemental information to management and investors regarding financial and business trends relating to the Company's financial condition and results of operations. The non-GAAP financial measures disclosed by the Company should not be considered a substitute for, or superior to, financial measures calculated in accordance with GAAP, and the financial results calculated in accordance with GAAP and reconciliations to those financial statements should be carefully evaluated. The non-GAAP financial measures used by the Company may be calculated differently from, and therefore may not be comparable to, similarly titled measures used by other companies. The Company has provided reconciliations of the non-GAAP financial measures to the most directly comparable GAAP financial measures. Non-GAAP operating expenses consist of operating expenses excluding share-based compensation and related payroll taxes, depreciation and amortization, litigation settlement, and restructuring charges, as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the company's core operating performance. Non-GAAP net income (loss) consists of net income (loss) excluding share-based compensation and related payroll taxes, depreciation and amortization, litigation settlement, restructuring charges, interest income (expense), other income (expense), income tax provision (benefit), as well as charges and gains that are driven primarily by discrete events that management does not consider to be directly related to the Company's core operating performance. Non-GAAP net income (loss) per share is calculated by dividing non-GAAP net income (loss) by non-GAAP weighted-average shares outstanding (diluted). For purposes of calculating non-GAAP net income (loss) per share, the calculation of GAAP weighted-average shares outstanding (diluted) is adjusted to exclude share-based compensation, which is treated as proceeds assumed to be used to repurchase shares under the GAAP treasury stock method. Conference Call and Webcast The Company will report financial results for the first fiscal quarter, ended
